DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is Non-Final Office Action in response to application filed on March 29, 2019. Claims 1-29 and 31 have been cancelled. Claims 30 and 32-50 are presented for examination.
Information Disclosure Statement
The references listed in the IDS filed on April 16, 2020 has been considered and entered into record. A copy of the signed or initialed IDS is hereby attached.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 30 and 49-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-49 of U.S. Patent No. 10248621 in view of Zimmerer (US 20160171035 A1). 
All limitations and elements in claim 30 of the instant application are found in claim 1 of Ward except “queried subset of the multiple data fields specified in the query having latest associated field value index data string earlier than a query time index”. Howver, Zimmerer, in field of queries partitioned data index, teaches queried subset of the multiple data fields specified in the query having field value index associated with query time index (paragraphs [0032] and [0088], Zimmerer).

	The following table shows the claims in ‘802 that are rejected by corresponding claims in ‘621
Claims Comparison Table:

Instant application  #16/370,802
Patent # 10/248,621
Claim 30. A computer-implemented method for searching or filtering a time-series dataset: 

(a) wherein (i) electronic indicia of the time-series dataset are stored in a computer-searchable format on one or more tangible, non-transitory computer-readable media of a computer system, (ii) for each one of multiple defined data fields, the time-series dataset includes one or more corresponding field-value (FV) data strings, (iii) the time-series dataset includes multiple field-value-time-index (FVTI) data strings, and (iv) each one of the FV data strings is associated with a corresponding one of the multiple FVTI data strings that indicates a time when information represented by that FV data string was acquired, measured, generated, or recorded; and (b) wherein (i) electronic indicia of multiple time-slice datasets are stored in a computer-searchable format on one or more tangible, non-transitory computer-readable media of the computer system, (ii) each one of the multiple time-slice datasets corresponds to a designated time-slice time index (TSTI) that differs from the corresponding TSTI of at least one other of the multiple time-slice datasets, 
(iii) for each one of multiple designated subsets of the multiple defined data fields, each time-slice dataset includes a corresponding time-slice data subset, 
(iv) each time-slice data subset includes, for each data field of the corresponding designated subset of the multiple data fields, (A) either a corresponding single FV data string from the time-series dataset or a pointer indicating, either directly or through one or more intervening pointers, a corresponding FV data string in a corresponding time-slice data subset with an earlier TSTI, and (B) for the FV data string included or indicated in subpart (A), either the associated FVTI data string from the time-series dataset or a pointer indicating, either directly or through one or more intervening pointers, the corresponding associated FVTI data string in a corresponding time-slice data subset with an earlier TSTI, and (v) each FVTI data string included in, or indicated by a pointer of, each time-slice data subset represents a latest FVTI in the time-series dataset, for the associated FV data string, that is earlier than the TSTI of that time-slice data subset, the method comprising: (A) receiving at the computer system an electronic query for a list, tabulation, graph, display, or enumeration of FV data strings, of a queried subset of the multiple data fields specified in the query, having latest associated FVTI data strings earlier than a query time index (QTI); (B) using one or more electronic processors of the computer system programmed therefor, for each field of the queried subset, automatically identifying an associated latest FVTI data string that is earlier than the QTI; (C) using one or more electronic processors of the computer system programmed therefor, automatically electronically interrogating, in the time series dataset or in one of the time-slice datasets, the FVTI data strings identified in part (B) or the FV data strings associated with the FVTI data strings identified in part (B); and (D) using one or more electronic processors, displays, or tangible, non-transitory computer-readable media of the computer system, listing, tabulating, graphing, displaying, or enumerating FV or FVTI data strings, among the FV or FVTI data strings 


32. The computer-implemented method of claim 30 further comprising, using one or more electronic processors of the computer system programmed therefor, (i) determining a latest TSTI among the time-slice datasets that is earlier than the QTI, (ii) identifying each queried field for which no FVTI is identified in the time-series dataset that is later than the TSTI determined in part (i) and earlier than the QTI, (iii) excluding from the electronic querying of the time-series dataset each queried field identified in part (ii), and (iv) for each queried field identified in part (ii), identifying as the latest FVTI data string an FVTI data string included in or indicated by a pointer of a corresponding time-slice data subset with the TSTI determined in part (i). 

33. The computer-implemented method of claim 30 further comprising, using one or more electronic processors of the computer system programmed therefor, (i) automatically determining an earliest TSTI among the time-

34. The computer-implemented method of claim 30 further comprising, using one or more electronic processors of the computer system programmed therefor, (i) determining an earliest TSTI among the time-slice datasets that is later than the QTI, (ii) identifying each queried field for which the corresponding time-slice data subset with the TSTI determined in part (i) includes or indicates with a pointer an FVTI data string earlier than the QTI, (iii) excluding from the electronic querying of the time-series dataset each queried field identified in part (ii), and (iv) for each queried field identified in part (ii), identifying as the latest FVTI data string the included or indicated FVTI data string. 

35. The computer-implemented method of claim 30 further comprising, using one or more electronic processors of the computer system programmed therefor, (i) identifying each queried field for which a corresponding time-slice data subset, having a corresponding TSTI later than the QTI, includes or indicates with a pointer an FVTI data string earlier than the QTI, (ii) excluding from the electronic querying of the time-series dataset each queried field identified in part (i), and (iii) for each queried field identified in part (i), identifying as the latest FVTI data string the included or indicated FVTI data string. 

36. The computer-implemented method of claim 30 wherein any FVTI that indicates a time that is the same as a time indicated by the QTI is included among FVTIs that are treated as being 

37. The computer-implemented method of claim 30 wherein any FVTI that indicates a time that is the same as a time indicated by the QTI is included among FVTIs that are treated as being later than the QTI, and any TSTI that indicates a time that is the same as a time indicated by the QTI is included among TSTIs that are treated as being later than the QTI. 

38. The computer-implemented method of claim 30 wherein any FVTI that indicates a time that is the same as a time indicated by the QTI is included among FVTIs that are treated as being earlier than the QTI, and any TSTI that indicates a time that is the same as a time indicated by the QTI is included among QTIs that are later than the TSTI. 

39. The computer-implemented method of claim 30 wherein any FVTI that indicates a time that is the same as a time indicated by the QTI is included among FVTIs that are later than the QTI, and any TSTI that indicates a time that is the same as a time indicated by the QTI is included among TSTIs that are earlier than the TSTI. 

40. The computer-implemented method of claim 30 wherein: (i) the identification of part (B) includes automatically generating one or more additional time-slice datasets with corresponding additional TSTIs; and (ii) the interrogation of part (C) includes automatically interrogating (1) FV data strings included in, or indicated by corresponding pointers of, the one or more additional time-slice datasets, or (2) FVTI data strings included in, or indicated by corresponding pointers of, the one or more additional time-slice datasets. 

41. The computer-implemented method of claim 40 wherein the one or more additional time-slice 

42. The computer-implemented method of claim 40 wherein one of the one or more additional time-slice datasets has a corresponding additional TSTI that indicates a time indicated by the QTI. 

43. The computer-implemented method of claim 40 further comprising: (iii) receiving multiple different electronic queries of part (A) having the same QTI; (iv) for each received query, automatically interrogating (1) FV data strings included in, or indicated by corresponding pointers of, the additional time-slice dataset, or (2) FVTI data strings included in, or indicated by corresponding pointers of, the additional time-slice dataset; and (v) for each received query, listing, tabulating, graphing, displaying, or enumerating FV or FVTI data strings, among the FV or FVTI data strings interrogated in part (iv), that satisfy one or more search or filter criteria included in the corresponding query of part (iii). 

44. The computer-implemented method of claim 43 further comprising deactivating the one or more additional time-slice datasets. 

45. A computer system comprising one or more electronic processors and one or more tangible, non-transitory computer-readable media each operatively coupled to one or more of the processors, wherein the computer system is structured, connected, and programmed to perform the method of claim 30. 

46. A tangible, non-transitory computer-readable medium encoded with electronic indicia of instructions which, when applied to a computer system, cause the computer system to perform the method of claim 30. 

47. The computer-implemented method of claim 30 wherein the corresponding TSTIs of the multiple time-slice datasets are spaced at irregular time intervals. 

48. The computer-implemented method of claim 30 wherein the corresponding FVTIs of each one of the multiple data fields differ from the corresponding FVTIs of at least one other of the multiple data fields with respect to regular or irregular time intervals between successive FVTIs for each data field. 





































49. A computer system comprising one or more electronic processors and one or more tangible, 























































































50. A tangible, non-transitory computer-readable medium encoded with electronic indicia of instructions which, when applied to a computer system, cause the computer system to perform a method, (a) wherein (i) electronic indicia of the time-series dataset are stored in a computer-searchable format on one or more tangible, non-transitory computer-readable media of the 


(a) automatically receiving at a computer system electronic indicia of a time-series dataset wherein (i) for each one of multiple defined data fields, the time-series dataset includes one or more corresponding field-value (FV) data strings, (ii) the time-series dataset includes multiple field-value-time-index (FVTI) data strings, and (iii) each one of the FV data strings is associated with a corresponding one of the multiple FVTI data strings that indicates a time when information represented by that FV data string was acquired, measured, generated, or recorded; (b) using one or more electronic processors of the computer system programmed therefor, automatically generating, using the electronic indicia of the time-series dataset, electronic indicia of multiple time-slice datasets, wherein 

(i) each one of the multiple time-slice datasets corresponds to a designated time-slice time index (TSTI) that differs from the corresponding TSTI of at least one other of the multiple time-slice datasets, 
(ii) for each one of multiple designated subsets of the multiple defined data fields, each time-slice dataset includes a corresponding time-slice data subset, 
(iii) each time-slice data subset includes, for each data field of the corresponding designated subset of the multiple data fields, (A) either a corresponding single FV data string from the time-series dataset or a pointer indicating, either directly or through one or more intervening pointers, a corresponding FV data string in a corresponding time-slice data subset with an earlier TSTI, and (B) for the FV data string included or indicated in subpart (A), either the associated FVTI data string from the time-series dataset or a pointer indicating, either directly or through one or more intervening pointers, the corresponding associated FVTI data string in a corresponding time-slice data subset with an earlier TSTI, and (iv) each FVTI data string included in, or indicated by a pointer of, each time-slice data subset represents a latest FVTI in the time-series dataset, for the associated FV data string, that is earlier than the TSTI of that time-slice data subset; and (c) automatically storing in a computer-searchable format the electronic indicia generated in part (b) on one or more tangible, non-transitory computer-readable media of the computer system that are operatively coupled to one or more electronic processors of the computer system. 

    2. The computer-implemented method of claim 1 wherein any FVTI that indicates a time that is the same as a time indicated by a specified TSTI is included among FVTIs that are treated as being earlier than the specified TSTI. 

    3. The computer-implemented method of claim 1 wherein any FVTI that indicates a time that is the same as a time indicated by a specified TSTI is included among FVTIs that are treated as being later than the specified TSTI. 

    4. The computer-implemented method of claim 1 wherein each pointer in each time-slice data subset indicates directly a corresponding data string or pointer of a corresponding time-

    5. The computer-implemented method of claim 1 wherein each pointer in each time-slice data subset indicates directly a corresponding data string of a corresponding time-slice data subset with a latest corresponding TSTI, among those time-slice data subsets that include a corresponding data string, that is earlier than the corresponding TSTI. 

    6. The computer-implemented method of claim 1 wherein, for at least one pointer of at least one time-slice data subset, having a first TSTI, (A) the at least one pointer indicates directly a corresponding data string or pointer of a corresponding time-slice data subset of an earlier time-slice dataset, having a second TSTI earlier than the first TSTI, and (B) the multiple time-slice datasets include at least one intervening time-slice dataset having an intervening TSTI earlier than the first TSTI and later than the second TSTI. 

    7. The computer-implemented method of claim 1 wherein each time-slice data subset includes, for each data field of the corresponding designated subset of data fields, either (i) an FV data string and the associated FVTI data string, or (ii) a pointer to a corresponding FV data string of a corresponding earlier time-slice data subset and a pointer to a corresponding FVTI data string of a corresponding earlier time-slice data subset. 

    8. The computer-implemented method of claim 7 wherein each time-slice data subset that includes one or more pointers includes only a single pointer indicating an entire corresponding earlier time-slice data subset. 

    9. The computer-implemented method of claim 1 wherein the multiple time-slice datasets include an earliest time-slice dataset corresponding to an earliest TSTI earlier than corresponding TSTIs of every other one of the 

    10. The computer-implemented method of claim 1 wherein the multiple time-slice datasets include a latest time-slice dataset corresponding to a latest TSTI later than corresponding TSTIs of every other one of the multiple time-slice datasets, wherein the latest TSTI is later than every FVTI of the time-series dataset and every time-slice data subset of the latest time-slice dataset includes one or more pointers and no data strings. 

    11. A computer system comprising one or more electronic processors and one or more tangible, non-transitory computer-readable media each operatively coupled to one or more of the processors, wherein the computer system is structured, connected, and programmed to perform the method of claim 1. 

    12. A tangible, non-transitory computer-readable medium encoded with electronic indicia of instructions which, when applied to a computer system, cause the computer system to perform the method of claim 1. 

    13. A tangible, non-transitory computer-readable medium encoded with the electronic indicia of the multiple time-slice datasets generated by the method of claim 1. 

    14. The computer-implemented method of claim 1 further comprising: (d) using one or more electronic processors of the computer system programmed therefor, automatically determining a latest TSTI occurring among the multiple time-slice datasets that is earlier than a new designated TSTI; (e) using one or more electronic processors of the computer system programmed therefor, for each one of the multiple defined data fields, automatically identifying corresponding FVTI data strings 

    15. The computer-implemented method of claim 14 wherein part (f) includes, using one or more electronic processors of the computer system programmed therefor, for each designated subset of the multiple data fields for which at least one corresponding latest FVTI data string is identified in part (e), automatically 

    16. The computer-implemented method of claim 14 wherein the identification of part (e) includes automatically electronically querying the electronic indicia of the time-series dataset to identify corresponding FVTI data strings later than the latest TSTI determined in part (d) and earlier than the new designated TSTI. 

    17. The computer-implemented method of claim 16 wherein the identification of part (e) includes, for each one of the multiple defined data fields, using one or more electronic processors of the computer system programmed therefor, (A) determining an earliest TSTI among the time-slice datasets that is later than the new designated TSTI, and (B) for each field for which the corresponding time-slice data subset with the TSTI determined in part (A) includes a pointer, excluding that field from the electronic querying of the time-series dataset and identifying as the latest FVTI the corresponding FVTI indicated by the pointer. 

    18. The computer-implemented method of claim 16 wherein the identification of part (e) includes, for each one of the multiple defined data fields, using one or more electronic processors of the computer system programmed therefor, (A) determining an earliest TSTI among the time-slice datasets that is later than the new designated TSTI, and (B) for each field for which the corresponding time-slice data subset with the TSTI determined in part (A) includes or indicates with a pointer an FVTI data string earlier than the latest TSTI determined in part (d), excluding that field from the electronic querying of the time-series dataset and identifying as the latest TSTI the included or indicated FVTI data string. 



    20. The computer-implemented method of claim 14 further comprising: (i) using one or more electronic processors of the computer system programmed therefor, for each designated subset of the multiple data fields for which at least one corresponding FVTI data string is identified in part (e), identifying one or more corresponding time-slice data subsets, with corresponding TSTIs later than the new designated TSTI, that include one or more pointers indicating corresponding FVTI data strings or associated FV data strings in corresponding time-slice data subsets with corresponding TSTIs earlier than the new designated TSTI; (j) using one or more electronic processors of the computer system programmed therefor, for each time-slice data subset identified in part (i), automatically replacing the one or more corresponding pointers with one or more corresponding new pointers that indicate the corresponding FV or FVTI data string of the new time-slice dataset; and (k) automatically updating, on one or more tangible, non-transitory computer-readable media of the computer system that are operationally coupled to one or more electronic processors of the computer system, electronic indicia of the replaced pointers of part (j). 

    21. A computer system comprising one or more electronic processors and one or more tangible, non-transitory computer-readable 

    22. A tangible, non-transitory computer-readable medium encoded with electronic indicia of instructions which, when applied to a computer system, cause the computer system to perform the method of claim 14. 

    23. A tangible, non-transitory computer-readable medium encoded with the electronic indicia of the multiple time-slice datasets generated by the method of claim 14. 

    24. The computer-implemented method of claim 1 further comprising: (d) automatically receiving at the computer system electronic indicia of a new FV data string for a corresponding one of the defined data fields and a new associated FVTI data string indicating a new FVTI of a time when the new FV data string was acquired, measured, generated, or recorded; (e) using one or more electronic processors of the computer system programmed therefor, automatically including the new FV and FVTI data strings in the time-series dataset; and (f) using one or more electronic processors of the computer system programmed therefor, automatically generating, and automatically storing in the computer searchable format on one or more tangible, non-transitory computer-readable media of the computer system that are operationally coupled to one or more electronic processors of the computer system, electronic indicia of the new FV and FVTI data strings as part of the electronic indicia of the time-series dataset. 

    25. The computer-implemented method of claim 24 further comprising: (g) using one or more electronic processors of the computer system programmed therefor, automatically identifying which one of the multiple designated subsets of the multiple data fields includes the data field of part (d) and identifying the time-

    26. The computer-implemented method of claim 24 further comprising: (g) using one or more electronic processors of the computer system programmed therefor, automatically identifying which one of the multiple designated subsets of the multiple data fields includes the data field of part (d) and identifying the time-slice data subset corresponding to that designated subset; (h) using one or more electronic processors of the computer system programmed 

    27. A computer system comprising one or more electronic processors and one or more tangible, non-transitory computer-readable media each operatively coupled to one or more of the processors, wherein the computer system is structured, connected, and programmed to perform the method of claim 24. 

    28. A tangible, non-transitory computer-readable medium encoded with electronic indicia of instructions which, when applied to a computer system, cause the computer system to perform the method of claim 24. 

    29. A tangible, non-transitory computer-readable medium encoded with the electronic indicia of the multiple time-slice datasets generated by the method of claim 24. 

    30. The computer-implemented method of claim 1 wherein the corresponding TSTIs of the multiple time-slice datasets are spaced at irregular time intervals. 

    31. The computer-implemented method of claim 1 wherein the corresponding FVTIs of each one of the multiple data fields differ from the corresponding FVTIs of at least one other of the multiple data fields with respect to regular or irregular time intervals between successive FVTIs for each data field. 

    32. A computer-implemented method for searching or filtering a time-series dataset: (a) wherein (i) electronic indicia of the time-series dataset are stored in a computer-searchable format on one or more tangible, non-transitory computer-readable media of a computer system, (ii) for each one of multiple defined data fields, the time-series dataset includes one or more corresponding field-value (FV) data strings, (iii) the time-series dataset includes multiple field-value-time-index (FVTI) data strings, and (iv) 

corresponding additional TSTIs; and (ii) the interrogation of part (C) includes automatically interrogating (1) FV data strings included in, or indicated by corresponding pointers of, the one or more additional time-slice datasets, or (2) FVTI data strings included in, or indicated by corresponding pointers of, the one or more additional time-slice datasets. 

    42. The computer-implemented method of claim 41 wherein the one or more additional time-slice datasets are generated without altering the multiple time-slice datasets. 

    43. The computer-implemented method of claim 41 wherein one of the one or more additional time-slice datasets has a 

    44. The computer-implemented method of claim 41 further comprising: (iii) receiving multiple different electronic queries of part (A) having the same QTI; (iv) for each received query, automatically interrogating (1) FV data strings included in, or indicated by corresponding pointers of, the additional time-slice dataset, or (2) FVTI data strings included in, or indicated by corresponding pointers of, the additional time-slice dataset; and (v) for each received query, listing, tabulating, graphing, displaying, or enumerating FV or FVTI data strings, among the FV or FVTI data strings interrogated in part (iv), that satisfy one or more search or filter criteria included in the corresponding query of part (iii). 

    45. The computer-implemented method of claim 44 further comprising deactivating the one or more additional time-slice datasets. 

    46. A computer system comprising one or more electronic processors and one or more tangible, non-transitory computer-readable media each operatively coupled to one or more of the processors, wherein the computer system is structured, connected, and programmed to perform the method of claim 32. 

    47. A tangible, non-transitory computer-readable medium encoded with electronic indicia of instructions which, when applied to a computer system, cause the computer system to perform the method of claim 32. 

    48. The computer-implemented method of claim 32 wherein the corresponding TSTIs of the multiple time-slice datasets are spaced at irregular time intervals. 

    49. The computer-implemented method of claim 32 wherein the corresponding FVTIs of each one of the multiple data fields differ from the corresponding FVTIs of at least one other of . 



Allowable Subject Matter
Claims 30 and 32-50 are allowed over the art of record.
Regarding independent claims 30, 49 and 50, the closest art, Chen et al. (US 20140040276 A1) discloses a time-series dataset (Fig.2-Fig.3, steps 210 and 310; ¶[0033]-[0034], Chen, i.e., receiving time series datasets); (b) automatically generating, using the electronic indicia of the time-series dataset (Fig.2-Fig.3, step 264 and 364; ¶[0003] and [0068]-[0069] and [0088], Chen, i.e., assembling coded values into data package that are arranged in order of timestamps), each time-slice data subset includes, for each data field of the corresponding designated subset of the multiple data fields (¶[0033]-[0034], [0068]-[0069] and [0087]-[0088], Chen), , a corresponding FV data string in a corresponding time-slice data subset with an earlier TSTI (¶[0033]-[0034], [0068]-[0069] and [0087]-[0088], Chen), and (c) automatically storing in a computer-searchable format the electronic indicia generated in part (b) on one or more tangible, non-transitory computer-readable media of the computer system that are operatively coupled to one or more electronic processors of the computer system (Fig.2-Fig.3, steps 266-268 and 366; ¶[0072]-[0073] and [0082]-[0083], Chen, i.e., storing the created time series package in database). Ripley et al. (US 2004/0078364 A1) disclose multiple searchable datasets indexing (Figs.11-13 and ¶[0128]-[0129], i.e., horizontal partitioning groups of records “rows” in searchable datasets and vertical partitioning groups of data attributes “columns” in searchable datasets). However, the prior art fails to disclose or suggest the claimed provision “generating, from a time-series dataset, multiple time-slice datasets; the multiple time-slice 
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. Amel et al. (US 20170228460 A1) disclose SINGLE CLICK DELTA ANALYSIS including user query of status information collected from monitored devices.
2. Jackson et al. (US 20120158771 A1) disclose TEMPORAL BINDING FOR SEMANTIC QUERIES.
3. Roy (US 20090063147 A1) discloses PHONETIC, SYNTACTIC AND CONCEPTUAL ANALYSIS DRIVEN SPEECH RECOGNITION SYSTEM AND METHOD.
4. Zimmerer (US 10013466 B2) discloses Using time information to prune queries against partitioned data.

6. Usey et al. (US 20080208820 A1) disclose SYSTEMS AND METHODS FOR PERFORMING SEMANTIC ANALYSIS OF INFORMATION OVER TIME AND SPACE.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029.  The examiner can normally be reached on Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        
January 29, 2021